Citation Nr: 0401769	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to an increased rating for injury to both 
feet with calluses under 5th metatarsal and both heels, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
July 1967 to April 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

The Board notes that in September 2002, the veteran filed a 
claim for entitlement to service connection for depression, 
post traumatic stress disorder and alcoholism.  In April 
2003, his representative raised the claim of entitlement to a 
total disability rating due to individual unemployability.  
Also, in August 2003, he raised the claims of entitlement to 
service connection for hypertension.  In addition, in 
December 2003, the his representative raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  The RO has not issued a rating decision 
with regard to these claims and they are referred to the RO 
for further appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In a June 2002 statement, the veteran indicated that the VA 
examinations conducted in January and May 2002 contained 
incorrect information as to the severity of his bilateral 
foot disorder.  It is noted that the RO attempted to schedule 
the veteran for subsequent VA examinations; however, the 
claimant had to cancel each examination because he was out of 
state for employment reasons.  He was apparently unable to 
find employment where he was living, and was forced to move 
out of the state for work purposes.  The record does not 
indicate that the RO attempted to schedule the claimant for a 
VA examination in the state where he was staying while 
employed.  The Board finds that being out of the state for 
employment purposes constitutes just cause under 38 C.F.R. 
§ 3.655 (2003), and that the duty to assist in this case 
would require scheduling him for a VA examination at a more 
conveniently located VA medical facility.

In addition, the RO must ensure that there is full compliance 
with all provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002).  In particular, the RO must ensure that 
all notice and development action required under the VCAA has 
been accomplished.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claimant should be specifically advised what 
evidence is necessary to substantiate his claim, what 
specific portion of that evidence he must personally secure, 
and what specific portion VA will secure on his behalf.   
   
The Board also notes that the appellant's representative 
raised the claim of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for right ear hearing loss.  As the rating for the 
left ear hearing loss could change if service connection for 
right ear hearing loss is awarded, the Board will address the 
issue of entitlement to an increased rating for left ear 
hearing loss after the RO has addressed the right ear claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  The RO should ask the veteran to 
identify all providers that have treated 
him for his feet and hearing loss since 
May 2002.  The RO should then take the 
appropriate steps to obtain all such 
records.  All attempts to secure this 
evidence must be documented in the claims 
file.  If, after making reasonable 
efforts, the RO is unable to secure 
records from any identified provider, it 
must notify the claimant and      (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain the 
efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

3.  Thereafter, the RO must schedule the 
veteran for VA examination to determine 
the severity of his foot disorder.  The 
claims file must be provided to the 
examiner for his/her review.  The 
examiner must state the diagnoses for all 
disorders of the foot.  The examiner must 
specifically indicate whether the 
claimant has arthritis of the foot and if 
so, whether it is at least as likely as 
not that it is due to in-service trauma.  
This question should be addressed for 
each foot.  The examiner should also 
specify the joints that are arthritic in 
each foot.    

The examiner must also set forth range of 
motion testing, and comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and state whether any pain 
claimed by the veteran is supported by 
adequate pathology, e.g., swelling or 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develop 
on use.  In addition, the examiner must 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability 
due to pain on use or during flare-ups.  
The examiner must portray the degree of 
any additional loss of motion or other 
functional loss due to pain on use or 
during flare-ups.   

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete or if any 
additional action is necessary, 
appropriate corrective action is to be 
taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




